76 F.3d 390
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Mauricio Rosales MONDRAGON, Defendant-Appellant.
No. 95-10315.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 23, 1996.*Decided Jan. 25, 1996.

1
Before:  ALARCON, HALL, and BRUNETTI, Circuit Judges


2
MEMORANDUM**


3
Mauricio Rosales Mondragon appeals his sentence imposed following his guilty plea to re-entry by a deported alien after a felony conviction in violation of 8 U.S.C. § 1326(b)(1).   Mondragon contends the district court erred by concluding that it lacked authority to depart downward on the basis of the minor nature of the prior conviction.   We dismiss this appeal because in his plea agreement Mondragon waived his right to appeal "the offense level set by the Court."   We reject Mondragon's contention that the district court's oral pronouncement at the sentencing hearing superceded the appeal waiver.   After the district court informed Mondragon that he had the right to appeal, the prosecutor "note[d] for the record there is an appeal waiver in the plea agreement."   Thus, Mondragon cannot reasonably rely on the district court's pronouncement.  Cf. United States v. Buchanan, 59 F.3d 914, 917-18 (9th Cir.), cert. denied, 116 S.Ct. 430 (1995).


4
DISMISSED.



*
 The panel unanimously finds this case sutable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3